 Case: 3:17-cv-00146-TMR Doc #: 124 Filed: 11/05/19 Page: 1 of 15 PAGEID #: 1933




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


Tammy Hatmaker, et al.,

                             Plaintiffs,

v.                                                                  Case No. 3:17-cv-146
                                                                   Judge Thomas M. Rose

PJ Ohio, LLC, et al.,

                             Defendants.



              ENTRY AND ORDER GRANTING PLAINTIFFS’ MOTION
              FOR PARTIAL SUMMARY JUDGMENT, ECF 116; AND
              DENYING      DEFENDANTS’  CROSS-MOTION  FOR
              DECLARATORY SUMMARY JUDGMENT. ECF 117. THE
              PARTIES ARE ORDERED TO SUBMIT AN AMENDED
              RULE 26(f) REPORT BY NOVEMBER 29, 2019.



       Pending before the Court are Plaintiffs’ Motion for Partial Summary Judgment, ECF 116;

and Defendants’ Cross-Motion for Declaratory Summary Judgment. ECF 117. The two

motions ask the Court to define the law that will govern the determination of whether Defendants

are liable on Plaintiffs’ federal and state minimum wage claims.

I.     Background

       This is a wage and hour case brought on behalf of pizza delivery drivers who work for

Papa John’s franchisees. Defendants own and operate 73 Papa John’s locations in Ohio,

Nevada, and North Carolina. See Third Amended Complaint, ECF 84, ¶ 60, citing Defendants’

website, http://bldbrands.com/?page_id=58. Plaintiffs claim Defendants pay their drivers at–or

close to–minimum wage. The drivers use their own cars to complete deliveries. Plaintiffs
 Case: 3:17-cv-00146-TMR Doc #: 124 Filed: 11/05/19 Page: 2 of 15 PAGEID #: 1934




allege the cars cost money to purchase, maintain, and operate. Plaintiffs allege that because

Defendants have not paid the drivers their actual expenses or the IRS standard business mileage

rate, Defendants have failed to pay the drivers at least minimum wage. See, e.g., 29 C.F.R. §

531.35; see also DOL Handbook § 30c15(a).

       Defendants required delivery drivers to maintain and pay for operable, safe and legally-

compliant automobiles to use in delivering pizza and pay for the cost of a functioning cell phone

to make deliveries and other equipment necessary to complete their job duties. Doc. 2-1, ¶¶ 10-

11, Doc 2-2, ¶¶ 10-11, Doc. 2-3 ¶¶10-11.

       Defendants required delivery drivers to pay for gasoline, oil and other fluids, vehicle

parts, auto repair and maintenance, registration costs, licensing and taxes. Doc. 2-1, ¶ 12, Doc 2-

2, ¶ 12, Doc. 2-3 ¶ 12. The delivery drivers’ cars depreciated in value as a result of the work

that was done for Defendants. Doc. 2-1, ¶ 12, Doc 2-2, ¶ 12, Doc. 2-3 ¶ 12. Further,

Defendants required the delivery drivers to maintain auto insurance. Doc. 2-1, ¶ 12, Doc 2-2, ¶

12, Doc. 2-3 ¶ 12. Defendants never attempted to calculate how much money delivery drivers

were paying out of pocket and did not require delivery drivers to record or report expenditures

for the automobiles, gasoline or other job-related expenses. Doc. 2-1, ¶¶ 14-15, Doc 2-2, ¶¶ 14-

16, Doc. 2-3 ¶¶ 15-16. Defendants have neither tracked and paid for their delivery drivers’

actual expenses, nor reimbursed their drivers at the IRS rate.

       Plaintiffs allege that Defendants violate the Fair Labor Standards Act and state wage and

hour laws by under-reimbursing the delivery drivers and that they have met their burden by use

of Internal Revenue Service mileage rates. Defendants’ position is that the Court should


                                                 2
 Case: 3:17-cv-00146-TMR Doc #: 124 Filed: 11/05/19 Page: 3 of 15 PAGEID #: 1935




require drivers to prove by a preponderance of the evidence that, in any given workweek, the

difference between their wages and their actual unreimbursed pizza delivery expenses was less

than the applicable minimum wage in that workweek.

II.    Standard

       The standard of review applicable to motions for summary judgment is established by

Federal Rule of Civil Procedure 56 and associated case law. Rule 56 provides that summary

judgment “shall be rendered forthwith if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.

R. Civ. P. 56(c). Alternatively, summary judgment is denied “[i]f there are any genuine factual

issues that properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party.” Hancock v. Dodson, 958 F.2d 1367, 1374 (6th Cir. 1992)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)). Thus, summary judgment

must be entered “against a party who fails to make a showing sufficient to establish the existence

of an element essential to that party’s case, and on which that party will bear the burden of proof

at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

III.   Analysis


       The FLSA mandates that “‘[e]very employer shall pay to each of his employees who in

any workweek is engaged in commerce or in the production of goods for commerce ‘a statutory

minimum hourly wage…. The DOL regulations require that the minimum wage be paid ‘finally

and unconditionally’ or ‘free and clear.’” Stein v. hhgregg, Inc., 873 F.3d 523, 530 (6th Cir.

                                                 3
 Case: 3:17-cv-00146-TMR Doc #: 124 Filed: 11/05/19 Page: 4 of 15 PAGEID #: 1936




2017) (citing 29 U.S.C. § 206(a) and 29 C.F.R. § 531.35).

       The “anti-kickback” regulation implementing the FLSA states:

               Whether in cash or in facilities, “wages” cannot be considered to
               have been paid by the employer and received by the employee
               unless they are paid finally and unconditionally or “free and clear.”
               The wage requirements of the Act will not be met where the
               employee “kicks back” directly or indirectly to the employer or to
               another person for the employer’s benefit the whole or part of the
               wage delivered to the employee. This is true whether the
               “kickback” is made in cash or in other than cash. For example, if
               it is a requirement of the employer that the employee must provide
               tools of the trade which will be used in or are specifically required
               for the performance of the employer’s particular work, there would
               be a violation of the Act in any workweek when the cost of such
               tools purchased by the employee cuts into the minimum or
               overtime wages required to be paid him under the Act. See also in
               this connection, § 531.32(c).

29 CFR § 531.35.

       The anti-kickback regulation,” prohibits any arrangement that “‘tend[s] to shift part of the

employer's business expense to the employees . . . to the extent that it reduce[s] an employee’s

wage below the statutory minimum.’” Mayhue’s Super Liquor Stores, Inc. v. Hodgson, 464 F.2d

1196, 1199 (5th Cir. 1972). “The wage requirements of the Act will not be met where the

employee ‘kicks back’ directly or indirectly to the employer or to another person for the

employer’s benefit the whole or part of the wage delivered to the employee.” 464 F.2d at 1199

(quoting 29 C.F.R. § 531.35); see also Ramos-Barrientos v. Bland, 661 F.3d 587, 594-95 (11th

Cir. 2011) (quoting Mayhue’s); Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 898 (9th Cir.

2013) (requiring the employer to reimburse for travel and immigration expenses incurred before

the employment relationship began because these expenses were “essential for the …


                                                4
 Case: 3:17-cv-00146-TMR Doc #: 124 Filed: 11/05/19 Page: 5 of 15 PAGEID #: 1937




employment relationship to come to fruition.”); also Martin v. Petroleum Sales, Inc., No. 90-cv-

2453-4A, 1992 WL 439740, *15 (W.D. Tenn. Jul. 9, 1992) (“Wage payments must be made

‘free and clear’ and without ‘kickbacks’ to the employer or to another person for the employer's

benefit. 29 C.F.R. 531.35. Such an attempt to shift part of the employer’s cost of doing business

[cash shortages] to the employee is illegal.”) (citing Mayhue’s, 464 F.2d at 1199).

       In the pizza delivery context, the cost associated with delivering food for an employer is a

“kickback” to the employer that must be fully reimbursed, lest a minimum wage violation be

triggered. See, e.g., Perrin v. Papa John's Int'l, Inc., 114 F. Supp. 3d 707 (E.D. Mo. July 8,

2015); Graham v. The Word Enters. Perry, LLC, No. 18-cv-0167, 2018 WL 3036313, *4 (E.D.

Mich. Jun. 19, 2018) (“An example of such an expense are tools of the trade that the employee

must provide which is required to perform the job, such as a personal car that an employee

operates to make pizza deliveries.”); Ke v. Saigon Grill, Inc., 595 F.Supp.2d 240, 258 (S.D.N.Y.

2008) (holding that deliverymen’s bicycles and motorbikes were “tools of the trade,” such that

costs related to those vehicles had to be reimbursed by the employer where deliverymen

otherwise earned minimum wage).

       Defendants counter that the IRS rate merely is the maximum safe harbor rate that the IRS

permits taxpayers to use in computing deductions from taxable income. According to

Defendants, the IRS rate is nothing more than a cap on deductible expense for federal income tax

purposes – a ceiling on tax deductions under the Internal Revenue Code, not a floor for

reimbursements under the Fair Labor Standards Act.

       As a general principle, employers are not permitted to “guess” or “approximate” a


                                                 5
 Case: 3:17-cv-00146-TMR Doc #: 124 Filed: 11/05/19 Page: 6 of 15 PAGEID #: 1938




minimum wage employee’s expenses for purposes of reimbursing the expenses. This would

result in some employees receiving less than minimum wage, contrary to the FLSA mandate.

Instead, as a general proposition, the FLSA requires employers to pay back the actual expenses

incurred by the employees.

       In the pizza delivery driver context, however, determining and maintaining records of

each employee’s actual expenses is a cumbersome task for the employer. The Department of

Labor addressed this in its Field Operations Handbook, by giving employers a choice in order to

ease their burden: either (1) keep records of delivery drivers’ actual expenses and reimburse for

them or (2) reimburse drivers at the IRS standard business mileage rate:

               30c15 Car expenses: employee’s use of personal car on employer’s
               business.

               In some cases it is necessary to determine the costs involved when
               employees use their cars on their employer’s business in order to
               determine minimum wage compliance. For example, car
               expenses are frequently an issue for delivery drivers employed by
               pizza or other carry-out type restaurants.

               (a) As an enforcement policy, the IRS standard business mileage
               rate found in IRS Publication 917, “Business Use of a Car” may be
               used (in lieu of actual costs and associated recordkeeping) to
               determine or evaluate the employer’s wage payment practices for
               FLSA purposes. The IRS standard business mileage rate
               (currently 28 cents per mile) represents depreciation, maintenance
               and repairs, gasoline (including taxes), oil, insurance, and vehicle
               registration fees. In situations where the IRS rate changes during
               the investigation period, the applicable rates should be applied on a
               pro-rata basis.

See DOL Field Operations Handbook§ 30c15(a)(2000). Defendants emphasize that this is

permissive: paragraph (a) stipulates an accounting approach that “may be used.”


                                                6
 Case: 3:17-cv-00146-TMR Doc #: 124 Filed: 11/05/19 Page: 7 of 15 PAGEID #: 1939




        The Court notes that the Field Operations Handbook is not a regulation, but an

“interpretation[] of Department regulations” that was “not subject to the rigors of the

Administrative Procedur[e] Act, including public notice and comment”; the Field Operations

Handbook is therefore “not controlling or entitled to deference under Chevron, U.S.A., Inc. v.

Natural Resources Defense Council, Inc., 467 U.S. 837 (1984).” Stein v. hhgregg, Inc., 873 F.3d

523, 532 (6th Cir. 2017) (internal quotation marks, parallel & pinpoint citations omitted). The

Field Operation Handbook is, however, one of the “interpretations, opinions and explanatory

guidelines” of the Department of Labor, to which a court “may properly resort for guidance”

under Skidmore v. Swift & Co., 323 U.S. 134 (1944). Stein, 873 F.3d at 532. The weight to be

given such matter in a particular case “will depend upon the thoroughness evident in its

consideration, the validity of its reasoning, its consistency with earlier and later pronouncements,

and all those factors which give it power to persuade.” Id. (quoting Skidmore, 323 U.S. at 140).

               The process for determining whether to give deference to the DOL Field

Operations Handbook is two-fold. First, the Court should determine if the DOL regulation is

unclear. 29 C.F.R. § 531.35 does not set forth a methodology for calculating mileage rates, or

provide any other guidance as to how to determine or put a value on the expenses related to

operating an automobile for work. Thus, there is ambiguity as to how to calculate the mileage

rate.

        Second, if the methodology for calculating the mileage rate is unclear, and the DOL Field

Operations Handbook has provided a procedure, then the Court should next determine if the

DOL Handbook interprets the regulation in a manner that is neither plainly erroneous nor


                                                 7
 Case: 3:17-cv-00146-TMR Doc #: 124 Filed: 11/05/19 Page: 8 of 15 PAGEID #: 1940




inconsistent with the regulation. The Court considers whether deference is appropriate for the

Department of Labor’s interpretations of its own regulations, where the regulations give

specificity to a statutory scheme that the Department enforces.

       Defendants urge that the Field Operations Handbook § 30c15 is entitled to no special

weight. Defendants key on the fact that it was last updated on June 30, 2000; see

https://www.dol.gov/whd/foh/# (last visited Apr. 12, 2019); and that it relies on IRS Publication

917, which was last published in 1995, and is not a current IRS publication. See

https://apps.irs.gov/app/picklist/list/priorFormPublication.html?value=publ+917&criteria=formN

umber&submitSearch=Find (last visited Apr. 12, 2019). The Court can imagine that pizza

delivery may have been revolutionized since these dates, but Defendants present no evidence of

this. C.f. Fast v. Applebee’s Intern., Inc., 638 F.3d 872, 878-81 (8th Cir. 2011) (citing Gonzalez

v. Oregon, 546 U.S. 243, 255-56 (2006)) (“We believe that the DOL’s interpretation contained in

the Handbook…is a reasonable interpretation of the regulations. It is certainly not ‘clearly

erroneous or inconsistent with the regulation.’”); and Marsh v. J. Alexander’s, LLC, 905 F.3d

610, 623 (9th Cir. 2018). (citing Fast, 638 F.3d at 880-81). Here, there is good reason to give

deference to the DOL Field Operations Handbook.

       Plaintiffs have the burden of proving they were not paid the applicable minimum wage.

An “FLSA plaintiff must prove by a preponderance of the evidence that he or she performed

work for which he or she was not properly compensated.” O’Brien v. Ed Donnelly Enters., Inc.,

575 F.3d 567, 602 (6th Cir. 2009) (internal quotation marks & brackets omitted); accord, e.g.,

Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 686-87 (1946); Robinson v. Roberts Hotels


                                                 8
 Case: 3:17-cv-00146-TMR Doc #: 124 Filed: 11/05/19 Page: 9 of 15 PAGEID #: 1941




Mgmt. Detroit, LLC, 661 F. App’x 890, 891 (6th Cir. 2016); Oldham v. USPS, 465 F. App’x 440,

444 (6th Cir. 2012). Thus, if Plainitffs show that Defendants’ compensation dropped drivers

below minimum wage, they have met their burden.

       Plaintiffs have the burden of proving they “performed work for which [they] were not

properly compensated.” Monroe v. FTS USA, LLC, 860 F.3d 389, 398 (6th Cir. 2017), cert.

denied, 138 S Ct. 980, 200 L. Ed. 2d 248 (2018). Moreover, minimum wage violations

generally must be proven on a week-by-week basis. The burden for proper payment, however,

falls on the employer. Caserta v. Home Lines Agency, Inc., 273 F.2d 943, 946 (2d Cir. 1956) (the

“obligation of [FLSA compliance] is the employer’s and it is absolute.”). Once a violation is

shown, it is the employer’s burden to prove it acted with good faith and a reasonable belief that it

complied with the law. 29 U.S.C. § 260.

       Failure to pay the IRS rate is not, in and of itself, a violation. However, because Papa

John’s pays at or very close to minimum wage, Defendants have little room when it comes to

reimbursement; they are near the minimum wage fault line. Thus, under-reimbursement puts

the drivers at risk to have their wage rights violated under the FLSA’s anti-kickback regulation.

29 C.F.R. § 531.35.

       In this case, the DOL Handbook states that when actual expenses have not been

maintained, the IRS mileage rate is used to determine minimum wage compliance. Defendants,

knowing they would ask their employees to incur substantial expenses on their behalf, could

have paid a wage rate safely above minimum wage. In such a circumstance, their

reimbursement policy might never come into question.


                                                 9
Case: 3:17-cv-00146-TMR Doc #: 124 Filed: 11/05/19 Page: 10 of 15 PAGEID #: 1942




       Defendants also could have paid the workers their actual costs for delivering pizza.

Again, Defendants chose not to. This leaves the DOL Handbook’s second method of

reimbursing vehicle-related expenses as Defendants’ only remaining option to comply with the

FLSA’s minimum wage requirement— reimburse delivery drivers at the IRS mileage rate.

       The IRS mileage rate is a data-driven and systematic methodology for estimating the cost

of driving a mile. The IRS mileage rate is:

               a rate determined by the IRS that a taxpayer can deduct per mile
               driven for business, charitable activities, moving or medical
               purposes. The standard mileage rate changes regularly to keep up
               with inflation….The IRS bases these rates on cost data and
               analysis compiled every year by Runzheimer International, an
               independent research firm that contracts to the IRS. Runzheimer
               International uses data from across the country and measures auto
               insurance premiums, gas prices, maintenance costs, depreciation
               and other costs that go into operating a vehicle.

Julia Kagan, Standard Mileage Rate, Investopedia, (June 13, 2018).

       “Since 1980, the IRS has worked with Runzheimer to calculate the business mileage

deduction rate, using a consistent method and statistical analysis of vehicle cost components….

[The rate] reflect[s] the movement of prices in the marketplace.” IRS Announces 2018 Business

Mileage Rate of 54.5 Cents-Per-Mile with Cost Data and Analysis by Runzheimer, Business

Wire, (December 14, 2017, 3:13 PM). The IRS mileage rate is the real cost of driving a vehicle.

It does not include any cost components that are inapplicable to the costs that the pizza delivery

drivers incur. There is no reason not to use the IRS mileage rate in this case; it is neither plainly

erroneous nor inconsistent with the regulation.

       Since 2000, the DOL Handbook has provided that in the absence of actual costs, the IRS


                                                  10
Case: 3:17-cv-00146-TMR Doc #: 124 Filed: 11/05/19 Page: 11 of 15 PAGEID #: 1943




mileage rate applies. The Department’s approach recognizes that—when an employer is

standing on the minimum wage fault line—an employer cannot and should not be allowed to

guess, estimate, or come “close enough” to reimbursing for these substantial expenses. Instead,

the law should provide a clear directive of how to comply with the minimum wage laws. The

Department’s approach creates a bright line for employers to follow. The “IRS rate or actual

expenses” method is the appropriate measure.

               Because the vehicles owned by the delivery drivers are considered
               “tools of the trade,” 29 C.F.R. § 531.35, and required by Cousin
               Vinny’s as a condition of being hired as a delivery driver, there
               needed to be an adequate reimbursement rate, using either the IRS
               mileage rate or actual reimbursement of cost, in order to avoid a
               decrease in the minimum wage and overtime paid.

Brandenburg v. Cousin Vinny’s Pizza, LLC, No. 3:16-cv-516, 2018 WL 5800594, *4 (S.D. Ohio

Nov. 6, 2018) (granting Rule 23 class certification of same Ohio claims asserted here); see also

Zellagui v. MCD Pizza, Inc., 59 F.Supp.3d 712, 716 (E.D. Pa. Nov. 3, 2014); and Cornish v. Deli

Mgmt., Inc., No. WMN-16- 672, 2016 WL 5934077, at *3 (D. Md. Oct. 12, 2016).

       The Department’s approach to mileage is consistent with the FLSA’s remedial goals.

The FLSA is a remedial statute that is designed to “protect all covered workers from substandard

wages and oppressive working hours.” Encino Motorcars, LLC v Navarro, 579 U.S. ____, 136 S.

Ct. 2117, 2121, 195 L.Ed.2d 382 (2016) (quoting Barrentine v. Arkansas–Best Freight System,

Inc., 450 U.S. 728, 739 (1981)). To meet that goal, both employees and employers must have

clear rules to follow. The Fair Labor Standards Act’s remedial goals are defeated if employees

have no way of knowing whether they are being paid properly. See, e.g., 29 U.S.C. 203(m)

(requiring tipped employees to receive notice of the FLSA’s tip credit provisions). This is likely

                                               11
Case: 3:17-cv-00146-TMR Doc #: 124 Filed: 11/05/19 Page: 12 of 15 PAGEID #: 1944




one of the reasons the DOL implemented a very clear standard for pizza delivery drivers—the

public and accessible IRS rate.

       The Department’s rule for pizza delivery drivers results in clarity for both delivery

drivers and their employers. Employers can choose to take on the task of tracking delivery

drivers’ actual expenses or pay a set per-mile reimbursement rate. A neutral arbiter—the IRS—

creates, monitors, and updates the rate, and it favors neither employers nor employees. Both

employers and employees can readily access the rate. Moreover, employers, employees, and

courts can precisely determine whether an employer is complying with the employer’s minimum

wage obligations. This can be done at relatively low litigation cost, likely through a motion for

judgment on the pleadings or at summary judgment.

       Absent an employer who has tracked actual expenses, the IRS standard business mileage

rate set forth in the Department’s Field Operations Handbook properly applies when enforcing

the minimum wage requirements of the FLSA. It provides employers with a clear directive for

minimum wage compliance and allows them to avoid the substantial costs of keeping records of

their employees’ actual expenses. It likewise provides employees a clear understanding of how

the minimum wage laws apply to them. Plaintiffs ask the Court to hold, as a matter of law, that

the proper measure of minimum wage compliance for pizza delivery drivers is to either (1) track

and pay delivery drivers’ actual expenses or (2) pay the mileage reimbursement rate set by the

Internal Revenue Service.

       In meeting their burden, delivery drivers may rely on a reasonable company-wide

estimate of per-mile vehicle costs because that is how the employers reimburse delivery drivers.


                                                12
Case: 3:17-cv-00146-TMR Doc #: 124 Filed: 11/05/19 Page: 13 of 15 PAGEID #: 1945




The IRS rate is one such estimate. Perrin v. Papa John’s Int’l., Inc. (“Perrin II”) examined a

request for nation-wide class certification of the same claim. No. 4:09-cv-1335, 2013 WL

6885334, **4-8 (E.D. Mo. Dec. 31, 2013)(“Defendants’ assertion that individualized showings

of each Plaintiff's vehicle expenses will be required to prove Plaintiffs’ claims is without merit.

Defendants’ own reimbursement methodology does not depend upon the drivers’ actual expenses

and the regulatory framework does not require that reimbursement be based on actual expenses.”

Id. at *7). Oregal v. PacPizza, LLC held that “[t]he appropriate mileage reimbursement rate

will … be applied to all class members.” Case No. C12-01454 (Sup. Ct. of Contra Costa Cnty.,

Cal. May 14, 2014) (Ex. 1), at 5 (emphasis added); Villalpando v. Exel Direct Inc., Nos. 12-cv-

4137, 13- cv-3091, 2016 WL 1598663 (N.D. Cal. Apr. 21, 2016) (recognizing that showing of

reasonable reimbursement rate constitutes proof common to the entire class); Behaein v. Pizza

Hut, Inc., No. BC541415 (Sup. Ct. of L.A. Cnty. July 15, 2015) (Ex. 2), at 8-10 (recognizing that

common class-wide proof entails estimated vehicle costs, rather than requiring each delivery

driver to prove his or her own actual vehicle costs).

       Once a violation is shown, it is the employer’s burden to prove it acted with good faith

and a reasonable belief that it complied with the law. 29 U.S.C. § 260.

       Papa John’s claims that it has no duty to maintain records of its delivery drivers’

expenses. Doc. 117, PageID 1743. Papa John’s’ position is contrary to the FLSA’s

requirements. The FLSA requires employers to keep records of employees’ “wages, hours, and

other conditions and practices of employment maintained by him…” 29 U.S.C. § 211(c). Given

that neither party disputes that the drivers’ cars are “tools of the trade,” the cost of which reduces


                                                 13
Case: 3:17-cv-00146-TMR Doc #: 124 Filed: 11/05/19 Page: 14 of 15 PAGEID #: 1946




the drivers’ effective wages, employers must maintain records of those costs under either the

“wages” or “other conditions and practices of employment” portions of Section 211(c).

       Department of Labor regulations require employers to maintain records of employees’

expenses, including:

               total additions to or deductions from wages paid each pay period
               including employee purchase orders or wage assignments. Also,
               in individual employee records, the dates, amounts and nature of
               the items which make up the total additions and deductions.

29 C.F.R. § 516.2(a)(10). “[T]here is no legal difference between deducting a cost directly from

the worker’s wages and shifting a cost, which they could not deduct, for the employee to bear.”

Arriaga v. Florida Pacific Farms, L.L.C., 305 F.3d 1228, 1237 (11th Cir. 2002). The

regulations also require employers to maintain records of “total wages paid each pay period.” 29

C.F.R. § 516.2(a)(11). Because employee-incurred expenses affect “total wages,” this provision

also requires employers to maintain records of delivery drivers’ vehicle expenses.

       In the pizza delivery driver context, a reasonably diligent employer must in some manner

maintain records of vehicle costs, even if the FLSA and Regulations did not already require the

employee to do so. See Craig v. Bridges Bros. Trucking LLC, 823 F.3d 382, 389 (6th Cir. 2016)

(requiring the exercise of reasonable diligence to determine whether a worker is working

uncompensated hours.     C.F.R. § 516.6(c) requires the employer to maintain the records for at

least two years. The “obligation of [FLSA compliance] is the employer’s and it is absolute. He

cannot discharge it by attempting to transfer his statutory burdens of accurate recordkeeping, 29

U.S.C. § 211(c), and of appropriate payment, to the employee.” Caserta v. Home Lines Agency,

Inc., 273 F.2d at 946.

                                                14
Case: 3:17-cv-00146-TMR Doc #: 124 Filed: 11/05/19 Page: 15 of 15 PAGEID #: 1947




III.   Conclusion

       Because the IRS standard business mileage rate set forth in the Department of Labor’s

Field Operations Handbook properly applies when enforcing the minimum wage requirements of

the FLSA. It provides employers with a clear directive for minimum wage compliance and

allows them to avoid the substantial costs of keeping records of their employees’ actual

expenses. It likewise provides employees a clear understanding of how the minimum wage laws

apply to them. As a matter of law, that the proper measure of minimum wage compliance for

pizza delivery drivers is to either (1) track and pay delivery drivers’ actual expenses or (2) pay

the mileage reimbursement rate set by the Internal Revenue Service. Plaintiffs meet their

burden by showing they were not compensated by an amount equal to the minimum hourly wage

plus the mileage reimbursement rate set by the Internal Revenue Service. Defendants may rebut

this by showing that they tracked and paid actual expenses and paid an amount equal to the

minimum hourly wage rate plus actual expenses.

       Plaintiffs’ Motion for Partial Summary Judgment, ECF 116; is GRANTED and

Defendants’ Cross-Motion for Declaratory Summary Judgment, ECF 117, is DENIED. An

amended Rule 26 (f) report is to be submitted by the parties by November 29, 2019.

       DONE and ORDERED in Dayton, Ohio, this Tuesday, November 5, 2019.

                                                                   s/Thomas M. Rose
                                                           ________________________________
                                                                   THOMAS M. ROSE
                                                           UNITED STATES DISTRICT JUDGE




                                                 15
